       Case 2:16-cr-00100-GMN-DJA Document 309 Filed 11/02/18 Page 1 of 2




 1   Sunethra Muralidhara
     Nevada State Bar No. 13549
 2   Wright Marsh & Levy
     300 S. Fourth St. Ste. 701
 3   Las Vegas, Nevada 89101
     (702) 382-4004
 4   smuralidhara@wmllawlv.com
     Attorney for Defendant
 5
 6                                   United States District Court

 7                                        District of Nevada

 8   United States of America,                            Case No. 2:16-cr-00100-GMN-CWH

 9                 Plaintiff,
                                                          Notice of Appearance
10          v.

11   Jan Rouven Fuechtener,

12                 Defendant.

13
14          Notice is hereby given that attorney Sunethra Muralidhara will serve as co-counsel for
15   the above captioned defendant. Lead counsel is Russell E. Marsh.
16          Counsel’s address is as follows:
17                 Wright Marsh & Levy
                   300 S. Fourth St. Ste. 701
18                 Las Vegas, Nevada 89101
19
            DATED this 2nd day of November, 2018.
20
                                                     Wright Marsh & Levy
21
22                                              By: /s/ Sunethra Muralidhara
23                                                  Sunethra Muralidhara
                                                    Attorney for Jan Rouven Fuechtener
24
25
26
        Case 2:16-cr-00100-GMN-DJA Document 309 Filed 11/02/18 Page 2 of 2




 1                         CERTIFICATE OF ELECTRONIC SERVICE

 2          The undersigned hereby certifies that she is an employee of the Wright Marsh & Levy
 3   and is a person of such age and discretion as to be competent to serve papers.
 4          That on November 2, 2018, she served an electronic copy of the above and foregoing
 5   Notice of Appearance by electronic service (ECF) to the person named below:
 6
 7                  DAYLE ELIESON
                    United States Attorney
 8                  Lisa Cartier-Giroux
                    Elham Roohani
 9                  Daniel D. Hollingsworth
                    Mark E. Woolf
10                  Cristina D Silva
                    Assistant United States Attorneys
11                  501 Las Vegas Blvd. South
                    Suite 1100
12                  Las Vegas, NV 89101

13                                                   /s/ Debbie Caroselli
14                                                   Debbie Caroselli, Employee of Wright
                                                     Marsh & Levy
15
16
17
18
19
20
21
22
23
24
25
26
                                                     2
